DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-5 and 10-12 are pending and have been examined in this application. 
This communication is the first action on the merits.
An information disclosure statement (IDS) has been filed on 01/09/2020 and reviewed by the Examiner.

Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
Group I: Claims 1-12, drawn to an apparatus, an apparatus for planting, classified in A01G 2009/003.
Group II: Claim 13-20, drawn to a method, a method of growing a plant, classified in A01G 9/083.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the apparatus as claimed can be used in another materially different process, where .
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
The inventions have acquired a separate status in the art in view of their different classifications; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the inventions require a different field of search (e.g., searching different classes /subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species:
Species A: Figs. 1-8, 10, 20, and 21A-21B
Species B: Fig. 9 
Species C: Fig. 11-19 
If Species C is elected, then a Sub-Species must be elected from the following (removable dividers):
	Sub-Species 1: Fig. 19A
Sub-Species 2: Fig. 19B
Sub-Species 3: Fig. 19C
The species are independent or distinct because as disclosed the different species have mutually exclusive characteristics for each identified species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-5 and 10-20 appear to be generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  
The species or groupings of patentable indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
During a telephone conversation with Andrew Curfman on 05/14/2021 a provisional election was made without traverse to prosecute the invention of Group I: Claims 1-12 and Species A: Figs. 1-8, 10, 20, and 21A-21B.  Affirmation of this election must be made by applicant in replying to this Office action.
Claims 6-9 and 13-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Specifically, claims 13-20 are drawn to a non-elected method. Claim 6 recites “at least one removable divider further comprises: at least one water channel defined in a top surface” which is drawn to Species C (Figs. 11-19). Claims 7-9 are dependent on claim 6 and therefore have also been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 10-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "the divider" in line 5. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the divider” to --the at least one removable divider--.
Claim 2 recites the phrase "the first and second removable dividers" in line 7. This is a double inclusion of “a second removable divider” in line 5 of claim 2. The Examiner suggests changing “the first and second removable dividers” to --the first and the second removable dividers--.
Claim 3
Claim 4 recites the phrase "first, second, third, and fourth removable dividers" in line 5. This is a double inclusion of “a first removable divider” and “a second removable divider” in lines 3 and 5 of claim 2. Furthermore, it is also a double inclusion of “a third removable divider” in line 3 of claim 3 and “a fourth removable divider” in line 3 of claim 4. The Examiner suggests changing “first, second, third, and fourth removable dividers” to --the first, the second, the third, and the fourth removable dividers--.
Claim 12 recited the phrase “at least one side of the planter with at least one aeration hole” in lines 2-3. This is a double inclusion of “a first side, a second side, a third side” in line 2 of claim 1. Furthermore, it is a double inclusion of “a plurality of aerations holes” in line 2 of claim 12. The Examiner suggests changing “at least one side of the planter with at least one aeration hole” to --one of the first, the second, and the third sides of the planter with at least one of the plurality of aerations holes--.
Claim 12 recited the phrase “the interior of each of the at least two chambers” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim. The Examiner suggests changing “the interior of each of the at least two chambers” to --an interior of each of the at least two chambers--.
Claims 2-4 and 11 are rejected based on their respective dependencies.
Appropriate correction is required. Accordingly, the invention has been examined as best understood.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2, 5, and 12 are rejected under 35 U.S.C. 102(a)(1)/(2) as being anticipated by Kolar (U.S. Pub. 20190335678).                                                                                                                                                                            
In regard to claim 1, Kolar discloses an apparatus for planting comprising: a planter having a first side, a second side, a third side, an interior, and an exterior (Figs. 1-5, where there is a first side 2, a second side 3, a third side 2, an interior cavity in planter 1, and an exterior structure to planter 1); and at least one removable divider inserted through a slot defined through the first side of the planter (Figs. 1-5, where the at least one removable divider 9 is inserted through the first side 2 of the planter 1), the divider operable to divide the interior into at least two separate chambers (Figs. 1-5 and Paragraphs [0006] and [0028], where the at least one removable divider 9 divides the interior of the planter 1 into at least two separate chambers).
In regard to claim 2, Kolar discloses the apparatus of claim 1 wherein the at least one removable divider further comprises: a first removable divider inserted through a first slot 
In regard to claim 5, Kolar discloses the apparatus of claim 1 wherein the planter further comprises: an open top; and an open bottom (Figs. 1-5 and Paragraph [0021], where the planter 1 has an open top near edge 8 and a bottom 6 that is at least open at the holes on the grooves 7).
In regard to claim 12, Kolar discloses the apparatus of claim 1 further comprising: a plurality of aeration holes defined through at least one side of the planter with at least one aeration hole in communication with the interior of each of the at least two chambers (Figs. 1-5 and Paragraph [0024], where there are a plurality of aeration holes 18 defined through at least one side 2 of the planter 1 with at least one aeration hole 18 in communication with the interior of each of the at least two chambers (above dividers 9)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (U.S. Pub. 20190335678).
In regard to claim 3, Kolar discloses the apparatus of claim 2 and having several compartments and dividers (Paragraph [0007], where the planter can have slots at various heights which receive several dividers to partition the entire volume of the planter into several compartments). Kolar does not disclose the at least one removable divider further comprises: a third removable divider inserted through a third slot defined through the first side of the planter; wherein first, second, and third removable dividers are operable to divide the interior into at least four separate chambers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a third removable divider inserted through a third slot defined through the first side of the planter; wherein first, second, and third removable dividers are operable to divide the interior into at least four separate chambers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Kolar teaches two removable dividers, two slots, 
In regard to claim 4, Kolar discloses the apparatus of claim 3. Kolar does not disclose the at least one removable divider further comprises: a fourth removable divider inserted through a fourth slot defined through the first side of the planter; wherein first, second, third, and fourth removable dividers are operable to divide the interior into at least five separate chambers. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a fourth removable divider inserted through a fourth slot defined through the first side of the planter; wherein first, second, third, and fourth removable dividers are operable to divide the interior into at least five separate chambers, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Kolar teaches two removable dividers, two slots, and three compartments, therefore it would have been obvious to add a third divider, a fourth divider, a third slot, and a forth slot to partition the planter into five separate chambers. The motivation would have been to more precisely change the container volume by having additional chambers, to allow for relatively better water retention and saturation near the roots during each stage of plant growth. Furthermore, this would relatively increase utilization of the soil by . 
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (U.S. Pub. 20190335678) and in view of Stachnik (U.S. Pub. 20050166451).
In regard to claim 10
In regard to claim 11, Kolar as modified by Stachnik discloses the apparatus of claim 10 wherein the planter has a pyramidal shape (Stachnik, Fig. 1 and Paragraph [0029], where the planter 10 has a pyramidal shape (“pyramidal” as disclosed by the applicant’s figures and specification)).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892, Notice of References Cited, for the full list of prior art made of record. Particularly the references were cited because they pertain to the state of the art of agriculture devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN M DENNIS whose telephone number is (571)270-7604.  The examiner can normally be reached on Monday-Friday: 7:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on (571) 272-6899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 

/KEVIN M DENNIS/Examiner, Art Unit 3647                                                                                                                                                                                                        




/EBONY E EVANS/Primary Examiner, Art Unit 3647